Title: To James Madison from Josef Yznardy, 8 August 1807
From: Yznardy, Josef
To: Madison, James



Sir.
Cadiz 8th. August 1807.

Notwithstanding being well aware that when our Chiefs are Silent, and they do not reprimand with unfounded complaints, it is a true and tacit sign that they approve our Conduct, and do not give hearings to false malicious representations and publications; therefore I hope and expect Sir that you will disimulate the franchise with which I expressed myself in my Letter of the 10th. June last; confided entirely in having the honor of yours & the most principal people of that Continent’s personal acquaintance.
As I still continue deprived of being favored with your instructions approving or disapproving my proceedings in defending the rights of this Office; and as I have said more than I wished on the various matters occured with this Mr. Meade, who is determined not to leave me opperate in the manner that I ought; of course his malicious accusations has put me under the necessity to clear myself before this Tribunal of War; his unmerited & unfounded claims will be seen by his tedious and low Correspondence, which I take the liberty to enclose you, and to which I request your Kind attention.  When the Process will be finished, I will transmit you Copy of it leaving the same to your final judgement.
The whole of this business I have consulted with Mr. Erving at Madrid whose answers are certainly proofs of the due honor I merit being the nearest Officer who can judge of the business.
I have the pleasure to inform you that Peace was Signed on the  ulto. between the Emperors of France & Russia, and according to report was also concluded with Prussia on the 9th. alltho’ the news is not yet received Officialy; nothing can be yet determin’d what changes may take place with respect to England.  Be assured tho remaining or not with the Direction of this Office, I will always act with the dignity & respect that it merits, mean while & alwaysI have the honor to be with esteem & respect, Sir. Your devoted Obedt. Servant

Josef Yznardy


Governmt. Notes 40 a 41%


10th. August.  I have the pleasure to enclose you the conditions of the Peace concluded in the Continent, received this Post.
14th.  It is reported this Post that France is determin’d that Portugal shall shut her Ports to the English, and send 150000 men to attack Gibraltar in case England does not admit the mediation of Russia for a General pacification.

